Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	Claim 1 recites a first mode in which the rear camera at an obtuse angle/perpendicular to the support and a second mode in which the front camera is at an obtuse angle/perpendicular to the support, but as different parts of the support may be in different planes, it is unclear whether these two modes must each take their angle with respect to the same portion of the support, or if it encompasses the first mode’s angle being with respect to for example the first support portion and the second mode’s angle being with respect to the second support portion. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 3, 5-15  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0167498 to Drakos (Drakos), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace).
With Respect to Claim 1  
Drakos discloses an exterior cover for an electronic device comprising: a cover (case 260); and 5a support (252, 254, 256, 258) connected to a rear surface of the cover (for clarity, the universal mounting element 302 is considered to be part of the cover, noting that the two are welded together) and having a variable shape according to any one of a plurality of mounting modes for the support to maintain a designated angle with respect to the cover, wherein, based on the electronic device being coupled to the exterior cover, the plurality of mounting modes include a rear camera photographing 10mode wherein a direction in which a rear camera of the electronic device faces is perpendicular to the support or is at an obtuse angle with the support (the structure is capable of this use), and a front camera photographing mode wherein a direction in which a front camera of the electronic device faces is perpendicular to the support or is at an obtuse angle with the support (the structure is capable of this use), and 15wherein, in the rear camera photographing mode or the front camera photographing mode, the rear surface of the cover is in contact with a first contact point of the support (214/256 contacts the rear of the accessory mount, see e.g. FIG. 4A-B demonstrating that there is nothing between 214/256 and the rear surface of the accessory mount which is part of the rear surface of the cover) and a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support (see e.g. FIG. 11, which shows the structure such that lowering and pivoting the electronic device will permit it to contact the support at a perpendicular or obtuse angle as claimed, the structure is capable of this use); wherein the support comprises: a first support portion (252) in the plurality of mounting modes;   Response to OA dated 09/10/2021a second support portion (254) rotatably coupled to the first support portion (via the pin 216, for clarity it is noted that the pin can be considered part of the cover as it is fixedly connected thereto or can be considered a separate fastener part and either interpretation meets the language of the claim); and a third support portion (256) rotatably coupled to the second support portion and fixedly provided on the rear surface of the cover, wherein the second support portion is rotatably coupled to the first support portion in a first rotational axis direction, wherein the third support portion is rotatably coupled to the second support portion in a second rotational axis direction, and wherein the third support portion is configured to allow the first support portion and the second support portion to rotate in a third rotational axis direction perpendicular to the first rotational axis direction and the second rotational axis direction wherein the third support portion (256) is fixed to rotate on the cover ([0036-0038]), wherein the second support portion is formed to correspond to an opening formed in the first support portion (FIGS. 2A-B and 5).
Alternately, although Examiner maintains that the Drakos structure is clearly capable of taking on the claimed mode, in the interests of advancing prosecution, Wallace discloses forming a similar stand structure including a mode in which a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support (see FIG. 3), which provides sufficient evidence of the obviousness of and/or motivation to modify the structure of Ren/the combination to have and/or be capable of having this mode in order to provide greater stability to the device when resting on the support and/or as a mere selection of an art appropriate stand mode to have/allow. 
With Respect to Claim 3  
The exterior cover of claim 1, wherein the first support portion (252) comprises a first surface (surface facing down/away from the device in FIG. 2B) and a second surface (surface facing the device/visible in FIG. 2B) facing a direction opposite the first surface, and 30the first surface faces a same direction as the rear surface faces (i.e. it faces the same direction that the rear surface faces when folded up) in a folded state, and the second surface is in contact with a portion of the electronic device or a portion of the side surface of the cover in the plurality of mounting modes (inasmuch as it is capable of this use or per Wallace).  
With Respect to Claim 5  
The exterior cover of claim 1, wherein the first support portion is rotatable with respect to the second support portion by a first allowable angle along the first rotational axis direction, and the second support portion is rotatable with respect to the third support portion by a second allowable angle larger than the first allowable angle along 20the second rotational axis direction (inasmuch as it is possible to rotate the first support with respect to the second at many different angles and then to rotate the second support with respect to the third support by a larger angle; alternately the stop formed by 1106/1104 which limits the rotational angle of the first and second support portions in FIG. 11 also limits the allowable rotation of the first and second more than the second and third are limited).  
With Respect to Claim 6  
The exterior cover of claim 1, wherein the third support portion is configured to allow the first support portion and the second support portion to rotate along the third rotational axis direction without angle limitation (inasmuch as there is no disclosure to limit the angle of rotation; alternately to the degree that it is not specifically stated that there is no such limiter, it would be obvious to not include such in order to provide maximum rotational adjustability).  
With Respect to Claim 11  
20	
The exterior cover of claim 1, but does not detail the materials used to form the support and so does not disclose wherein, in the rear camera photographing mode and the front camera photographing mode, a portion of the first support portion which is in contact with at least a portion of the electronic device or the exterior cover includes rubber or urethane.  
However, Examiner takes official notice that it is known in the art to have similar support structures include high friction materials such as rubber or urethane or a coating of materials such as rubber or urethane in order to increase gripping/traction and/or to protect the metal, and so it would have been obvious to one of ordinary skill in the art to form the portion of the first support portion that contacts the electronic device or exterior cover to include rubber or urethane for any of these benefits.  
Alternately, Wallace discloses using a high friction surface (380, noting rubber like bumps and that rubber is a high friction material) on a similar stand structure on a portion of the support that contacts the device in order to secure the structure in a desired orientation/mode, which is sufficient motivation to add rubber bumps or urethane which is a similar high friction material for this purpose.
With Respect to Claim 15  
The exterior cover of claim 1, wherein the rear camera photographing mode and the front camera photographing mode include a horizontal photographing mode and a vertical photographing mode, respectively (inasmuch as the structure is capable of this use).  
With Respect to Claim 16  
An exterior cover for an electronic device, the exterior cover 15comprising: a cover (260); and a support connected to a rear surface of the cover and coupled to be foldable or unfoldable according to any one of a plurality of mounting modes for the support to maintain an inclination angle with respect to the cover, 20wherein the support comprises: a first support portion (252) in the mounting mode; a second support portion (254) rotatably coupled to the first support portion in a first rotational axis direction; and 25a third support portion (214/256) rotatably coupled in at least a portion thereof to the second support portion in a second rotational axis direction parallel to the first rotational axis direction, the third support portion being fixed in at least another portion thereof to the rear surface of the cover (via 218), and configured to allow the first support portion and the second support portion to rotate in a third rotational axis 30direction perpendicular to the first rotational axis direction and the second 35rotational axis direction, wherein the third support portion is fixed to rotate on the cover ([0036-0038]), wherein the second support portion is formed to correspond to an opening formed in the first support portion (FIGS. 2A-B and 5).  
With Respect to Claim 17  
The exterior cover of claim 16, wherein the first support portion is rotatable with respect to the second support 5portion along the first rotational axis direction by a first allowable angle, and the second support portion is rotatable with respect to the third support portion along the second rotational axis direction by a second allowable angle larger than the first allowable angle (inasmuch as it is possible to rotate the first support with respect to the second at many different angles and then to rotate the second support with respect to the third support by a larger angle; alternately the stop formed by 1106/1104 which limits the rotational angle of the first and second support portions in FIG. 11 also limits the allowable rotation of the first and second more than the second and third are limited).  
Claims 7-10, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0167498 to Drakos (Drakos), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace) as applied to claim 1 above, and further in view of either U.S. Patent #10,698,452 to Fenton (Fenton) or U.S. Patent #8,162,283 to Royz (Royz).
With Respect to Claim 7  
The exterior cover of claim 1, wherein the first support portion (252) comprises: an opening (opening 256 and 254 fold into, FIG. 2B); a frame surrounding the opening (FIG. 2B);  30 and 33the second support portion is disposed in the opening in a state in which the support portion is folded; but does not disclose a planar portion at least partially surrounded by the frame.  
	However, Fenton discloses forming a pivoting structure with a frame (noting thicker outer section, see e.g. FIGS. 6 and 7) and a planar portion (noting thinner planar section in middle, see e.g. FIGS. 6-7); Royz discloses forming a stand portion (26) into which another stand portion folds with an outer frame (noting thicker outer section of 26) and a planar portion (thinner portion of 26 interior of the outer frame of 26, see e.g. FIGS. 6-7).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fenton or Royz, to form the first support portion with a thicker frame section and a thinner interior planar portion, in order to provide strength while reducing weight (i.e. the frame provides more rigidity while the thinner inner section provides sufficient structure without the additional weight of a thicker inner section), and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04) or a mere change in size/proportion (i.e. thinning the interior section or thickening the exterior section of the first portion) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as a mere substitution of one art known folding support portion structure for another. 
With Respect to Claim 8  
The exterior cover of claim 7, wherein, in the state in which the 5support portion is folded, the planar portion, the third support portion, and the second support portion are sequentially arranged from one side of the support portion and coupled to each other to form a substantially flat plate (FIGS. 5 and 8A-B).  
With Respect to Claim 9  
The exterior cover of claim 7, wherein the planar portion, the 10second support portion, and the third support portion have a substantially same thickness (FIGS. 2B and 5). 
With Respect to Claim 10  
The exterior cover of claim 7, wherein, when the rear surface of the exterior cover is viewed from above, the third 15support portion is disposed to be spaced apart downward from a central portion of the rear surface of the exterior cover by a predetermined distance (for clarity, it is shown as substantially centered, but the phrase “a central portion” is broad enough to encompass areas not at the direct center, and the third support portion is spaced from for example an upper central portion which is still a central portion), and a length of the second support portion is longer than a length from the third support portion to a bottom end of the exterior cover (this proportion is shown e.g. in FIG. 2B).  
With Respect to Claim 13  
The exterior cover of claim 1, but does not disclose wherein at least one nail groove is provided at one end of the first support portion.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art, or Fenton discloses, that it is known in the art to include grooves/tapered sections to allow a user to insert a finger/nail into/under in order to make a support easier to grasp/move/deploy.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or the disclosure of Fenton, to add a nail groove as claimed to the structure of the combination for this purpose.
With Respect to Claim 18  
The exterior cover of claim 16, wherein the first support portion comprises: an opening; a frame surrounding the opening; and a planar portion (the frame and planar portion per Fenton or Royz) at least partially surrounded by the frame, and 15in a state in which the support is folded, the second support portion is disposed in the opening, and the planar portion, the third support portion, and the second support portion are sequentially arranged from one side of the support and coupled to each other to form a substantially flat plate (FIG. 5).  
With Respect to Claim 19  
An exterior cover for an electronic device, the exterior cover comprising: a first plate (rear wall of 260) provided with a front surface facing a first direction and a rear surface facing a second direction opposite the first direction, and a side member (262) extending from an edge of the first plate; and 25a support connected to a rear surface of the cover and coupled to be foldable or unfoldable according to any one of a plurality of mounting modes for the support to maintain an inclination angle with respect to the cover, wherein the support comprises: 30a first support portion (252) including an opening, a frame surrounding the 36opening, and a planar portion at least partially surrounded by the frame (per Fenton or Royz), and in contact with a floor in the plurality of mounting modes; a second support portion (254) rotatably coupled to the first support portion in the first rotational axis; and 5a third support portion (214/256) rotatably coupled in at least a portion thereof to the second support portion in a second rotational axis direction parallel to the first rotational axis direction, the third support portion being fixed in at least another portion thereof to the rear surface of the cover (via pin), and configured to allow the first support portion and the second support portion to rotate in a third rotational axis 10direction perpendicular to the first rotational axis direction and the second rotational axis direction ([0036-0038]), and wherein in a state in which the support is folded, the second support portion is disposed in the opening of the first support portion (FIG. 5), and the planar portion, the third support portion, and the second support portion are sequentially arranged 15from one side of the support portion to define a second plate parallel to the first plate (FIG. 5).  
With Respect to Claim 20  
The exterior cover of claim 19, wherein the first support portion is rotatable with respect to the second support 20portion along the first rotational axis direction by up to 90 degrees ([00135] indicates an angle of about 90 degrees), and the second support portion is rotatable with respect to the third support portion along the second rotational axis direction by up to 180 degrees (it is rotatable to flat against the rear of the case as shown in FIG. 5 and nothing is disclosed as impeding rotation in the other direction until it again meets the case at 180 degrees, or alternately it would have been obvious to allow such rotation in order to maximize adjustability of the second portion and therefore the held electronic device).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0167498 to Drakos (Drakos), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace) as applied to claim 1 above, and further in view of U.S. Patent #9,917,937 to Fathollahi (Fathollahi)
With Respect to Claim 12  
Drakos either alone or also in view of Wallace discloses the exterior cover of claim 1, but does not disclose wherein at least a portion of the first support portion includes a first magnetic material, and the second support portion includes a second magnetic material at a position corresponding to the at least a portion of the first support portion in 30which the first magnetic material is disposed.  
However, Fathollahi discloses forming a pivoting stand on a cell phone case with opposing magnets (128) on the stand portion (110) and a recess (143) that the stand portion is held in in a stored state, in order to secure the stand in the stored configuration.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fathollahi, to add corresponding magnets on the first portion and second portion, in order to secure (254) in position in the recess of (252) to hold this structure in a stored state, e.g. when the stand is not in use.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2018/0167498 to Drakos (Drakos), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace) as applied to claim 1 above, and further in view of U.S. Patent #8,593,798 to Moon (Moon).
With Respect to Claim 14  
The exterior cover of claim 1, but does not disclose wherein the cover includes a groove configured to allow the support to be seated thereon on the rear surface of the cover, and wherein the support includes one surface facing the groove in a state in which the support portion is folded.  
	However, Moon discloses a similar cover including a groove (140, FIG. 6) configured to allow the support to be seated thereon on the rear surface of the cover, and wherein the support includes one surface facing the groove in a state in which the support portion is folded in order to have the support not protrude to facilitate portability of the attached device.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moon, to add a groove as taught by Moon to the structure of the combination, in order to provide a lower profile for the structure to have the support not protrude to facilitate portability of the attached device.
Response to Arguments
Applicant’s arguments filed 12/9/2021 have been considered but are largely either not persuasive or are moot in view of the new grounds of rejection.
Examiner notes that Applicant’s arguments regarding some of the previous rejections are persuasive, and those rejections are no longer present. As those rejections are no longer present, the details of the arguments which might not be persuasive are largely moot, and such arguments will not be further addressed at this time. However, the mere lack of detailed response should not be taken as agreement with or acquiescence with every detail of such arguments.
In response to Applicant’s arguments that the tongue element of Drakos does not correspond to any claimed element, Examiner respectfully disagrees, and maintains that the tongue element (214/256) of Drakos corresponds to the third support element of the claims, and is similar to the third support element of the invention (i.e. it is rotatably secured to the cover/case and pivotally secured to a second support portion).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing components, reducing production cost and improving assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments (e.g. general statements regarding reducing components used, reducing production cost and improved assembly; indications that the tongue element of Drakos increases the space taken up and decreases user convenience and usability without reference to claim language or detail as to how this structure must extends further out than the third support portion of the invention) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. general statements regarding reducing components used, reducing production cost and improved assembly; indications that the tongue element of Drakos increases the space taken up and decreases user convenience and usability without reference to claim language or detail as to how this structure must extends further out than the third support portion of the invention)  do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734